Case 1:19-cv-00426-MAC-ZJH Document 1 Filed 09/16/19 Page 1 of 4 PagelD#: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

BEAUMONT DIVISION

RILEY NASH and wife, §
NELDA NASH §
Plaintiff, §
§

v. § CIVIL ACTION NO. 1:19-cv-426
§
HARTFORD ACCIDENT AND §
INDEMNITY COMPANY §
Defendant. §

NOTICE OF REMOVAL

Defendant Hartford Accident and Indemnity Company (“Hartford”), pursuant to 28 U.S.C.
§§ 1441 and 1446, files this Notice of Removal of the captioned action, Cause No. A190295-C;
Riley Nash and wife, Nelda Nash v. Hartford Accident and Indemnity Company; In the 128"
Judicial District Court of Orange County, Texas. In support of this Notice of Removal, Hartford
respectfully submits the following:
1, Riley Nash and Nelda Nash (“Plaintiffs”) commenced the captioned action by filing their
Original Petition on August 21, 2019, in the 128" Judicial District Court, Orange County, Texas.
Hartford was served on August 26, 2019.
2. Hartford has requested certified copies of all process, pleadings, and orders from the
Orange County District Clerk. Hartford has attached the certified copies of the state court file as
Exhibit A to this Notice of Removal.
3. The Petition avers that Plaintiffs are owners of residential property in Orange County,

Texas.! On information and belief, Plaintiffs are citizens of the state of Texas.

 

' Petition, § II.
Case 1:19-cv-00426-MAC-ZJH Document 1 Filed 09/16/19 Page 2 of 4 PagelD#: 2

4, The Petition alleges that Hartford is “a corporation doing business in the State of Texas.”
In fact, Hartford is a Connecticut corporation with its principal place of business is in Hartford,
Connecticut.
5. Plaintiffs allege that the “costs of repair” for the claimed damage is “$188,589.11.”°
6. Hartford does not admit the underlying facts as alleged by Plaintiffs in their Original
Petition or as summarized above. Hartford expressly denies that it has any liability to Plaintiffs.
7. Hartford was served with the Petition on August 26, 2019. This Notice of Removal is filed
within 30 days of service of the Original Petition and is timely filed pursuant to 28 U.S.C. §
1446(b).

DIVERSITY JURISDICTION
8. This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(a), and this matter is
removable to this Court pursuant to 28 U.S.C. § 1441(a), because there is complete diversity of
citizenship between the parties and the amount in controversy exceeds $75,000 exclusive of
interest and costs. Plaintiffs are residents of Orange County, Texas. Hartford is incorporated in
Connecticut with its principal place of business in Connecticut.
9. The amount in controversy exceeds the jurisdictional minimum of $75,000 set by 28 U.S.C.
§ 1332(a). Plaintiffs do not irrevocably limit their damage claim at or below $75,000 exclusive of
interest and costs.

REMOVAL PROCEDURE

10. The clerk of the 128" Judicial District Court of Orange County, Texas has been provided

notice of this Removal.

 

? Petition at § II.
3 Petition at § V.
Case 1:19-cv-00426-MAC-ZJH Document 1 Filed 09/16/19 Page 3 of 4 PagelD#: 3

11. The following related documents are attached to this notice and incorporated here by
reference:

a. Index of matters being filed;

b. List of all parties and counsel of record; and

c. Certified copies of documents contained in the state court file 128" Judicial District
of Orange County as Exhibit A.

CONCLUSION
12. Based on the foregoing, the exhibits submitted in support of this removal, and other
documents filed contemporaneously with this Notice of Removal, Hartford removes this case to
this Court for trial and determination.

Respectfully submitted,

/s/ Martin R. Sadler

Martin R. Sadler

Texas Bar No.: 00788842

Federal ID No. 18230

msadler@lawla.com

LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
A LAW CORPORATION

801 Travis Street, Suite 1800

Houston, Texas 77002

Telephone: (713) 222-1990

Facsimile: (713) 222-1996

ATTORNEY-IN-CHARGE FOR DEFENDANT,
HARTFORD ACCIDENT AND INDEMNITY
COMPANY
Case 1:19-cv-00426-MAC-ZJH Document1 Filed 09/16/19 Page 4 of 4 PagelD#: 4

OF COUNSEL:

Michael W. McCoy

Texas Bar No. 13471850

Federal Bar No. 3801

mmccoy@lawla.com

LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
A LAW CORPORATION

801 Travis Street, Suite 1800

Houston, Texas 77002

Telephone: (713) 222-1990

Facsimile: (713) 222-1996

CERTIFICATE OF SERVICE.

[hereby certify that on this the 16th day of September 2019, a copy of the foregoing has
been served upon all counsel of record in this action by ECF Filing and/or facsimile, properly
addressed to:

David Dies

Dies & Parkhurst, LLP
1703 Strickland Drive
Orange, Texas 77630

/s/ Martin R. Sadler
Martin R. Sadler
